DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-17, 19 and 22 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Grunwald et al (2009/0177090).
Regarding claim 1, Grunwald et al disclose a system for challenging a pericardial space, to provide an indication of the risk of cardiac tamponade in a patient, comprising:
a probe ([0034] – Swan-Ganz catheter) capable of detecting one or both of velocity or flow of blood in either a left or right ventricular outflow tract (the limitation “capable of detecting” does not set forth a further structure and therefore does not provide any further patentable weight as the probe of the prior art is structurally “capable of detecting” – for 
a balloon ([0034] - balloon catheter system) suitable for insertion and inflation in a pericardial space, mediastinal space, behind the sternum or behind the heart of a patient (the limitation “suitable for insertion and inflation” does not set forth a further structure and therefore does not provide any further patentable weight as the balloon of the prior art is structurally “suitable for”); and
a processing device communicatively coupled to the probe (fig.1, [0063] – processor 140);
wherein the processing device is configured for determination of blood flow through the left or right ventricular outflow tract (Anatomically the RVOT leads to the pulmonary artery and as such both would be effected by change in blood flow, [0185] – indication of flow within the pulmonary artery), such that the system gives an indication of the extent of potential tamponade in the patient based on a relationship between the volume of inflation of the balloon and the cardiac output ([0063] – to process signals to identify and correlate flow, [0185] – pressure measurements are used to indicate flow); and 
wherein the inflation of the balloon is configured to be carried out to such an extent that the blood flow is impacted through the left or right ventricular outflow tract is impacted (Anatomically the RVOT leads to the pulmonary artery and as such both would be effected by change in blood flow, [0185] – balloon is inflated, changes in the blood pressure measurements are used as an indication that flow within the pulmonary artery branch has ceased).
Regarding claim 15, Grunwald et al disclose wherein the probe is a Doppler probe ([0075];[0185] - Doppler ultrasound) capable of measuring the Doppler signal en face of the right ventricular outflow tract, for measurement of blood velocity (the term “capable of measuring…” does not provide any further patentable weight as it does not further define the structure.  The Doppler probe of Grunwald et al is structurally “capable of” measuring the Doppler signal en face of the right ventricular outflow, for measurement of blood velocity; [0028] – determining blood flow velocity and/or blood flow intensity).
Regarding claim 16, Grunwald et al disclose wherein the balloon is a pressure-sensing balloon (The written description stating a pressure sensing balloon has an integral or associated means.  The balloon of Grunwald et al is a pressure-sensing balloon as it has an associated means for determining pressure as disclosed in [0182], [0185]).
Regarding claim 17, Grunwald et al disclose wherein the balloon is configured to provide even pressure over the heart when inflated (claim 21 - the balloon expanding pressure is at least equal to a systolic pulmonary arterial pressure).
Regarding claim 19, Grunwald et al disclose wherein one or more housing compartments for the probe and/or balloon, facilitate removal or insertion of the balloon into the chest, by providing a delivery pathway into the chest (fig.1, [0014] – catheters are inserted by tunneling under the skin…located beneath the collar bone. The chest is defined as the “trunk of the body from the neck to the abdomen” – dictionary.com).
Regarding claim 22, Grunwald et al disclose wherein the processing device is further communicatively coupled to the balloon (fig. 1 – catheter having balloon coupled to processor .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al (2009/0177090) in view of Asirvatham et al (2017/0258521).
Regarding claim 2, Grunwald et al disclose a method for diagnosing the presence of, or detecting the extent of, a cardiac tamponade in an individual, the method comprising:
inflating a balloon ([0034] – balloon catheter system) to such an extent that one or both of a velocity or flow of blood through a left or right ventricular outflow tract changes (Anatomically the RVOT leads to the pulmonary artery and as such both would be effected by change in blood flow, [0185] – indication of flow within the pulmonary artery), thereby providing an indication of any potential tamponade or the extent of any tamponade (the 
Grunwald et al fail to explicitly disclose inflating a balloon located in a pericardial space.
However, Asirvatham et al teach in the same medical field of endeavor, inflating a balloon located in a pericardial space ([0089] – inflation of inflatable member within the pericardial sac).  Asirvatham et al further discloses measurement pulmonary wedge pressure, left arterial pressure and left ventricular volume as well as intra-pericardial pressure ([0200]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion of the probe having a balloon and measuring blood flow and velocity changes (pressure changes) of Grunwald et al with being inserted into the pericardial space while measuring pressure changes of Asirvatham et al as it would provide treatment of heart conditions by performing pericardial modification procedures as set forth in Asirvatham et al (abstract).
Regarding claim 6, Grunwald et al disclose wherein the velocity or flow of blood is measured by a probe that is communicatively coupled to a processing device (fig.1, [0063] – processor 140), the processing device configured for calculation of blood flow through the left or right ventricular outflow tract (Anatomically the RVOT leads to the pulmonary artery and as such both would be effected by change in blood flow, [0185] – indication of flow within the pulmonary artery).
Regarding claim 7, Grunwald et al disclose wherein the probe is a Doppler probe ([0075];[0185] - Doppler ultrasound) capable of measuring the Doppler signal en face of the right ventricular outflow tract, for measurement of blood velocity (the limitation does not 
Regarding claim 8, Grunwald et al disclose wherein the balloon is a pressure-sensing balloon (The written description stating a pressure sensing balloon has an integral or associated means.  The balloon of Grunwald et al is a pressure-sensing balloon as it has an associated means for determining pressure as disclosed in [0182], [0185]).
Regarding claim 9, Grunwald et al disclose wherein the balloon is configured to provide even pressure over the heart when inflated (claim 21 - the balloon expanding pressure is at least equal to a systolic pulmonary arterial pressure). 
Regarding claim 10, Grunwald et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the balloon is configured to occupy some of the pericardial space, limiting space for the heart and thus challenging the space available to the heart to relax and therefore determine whether the heart is at risk of developing tamponade.
However, Asirvatham et al teach in the same medical field of endeavor, wherein the balloon is configured to occupy some of the pericardial space, limiting space for the heart and thus challenging the space available to the heart to relax and therefore determine whether the heart is at risk of developing tamponade ([0089] – inflation of inflatable member within the pericardial sac and [0200] - measuring pulmonary wedge pressure, left arterial pressure and left ventricular volume as well as intra-pericardial pressure).  Examiner notes the limitation “limiting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion of the probe having a balloon and measuring blood flow and velocity changes (pressure changes) of Grunwald et al with being inserted into the pericardial space while measuring pressure changes of Asirvatham et al as it would provide treatment of heart conditions by performing pericardial modification procedures as set forth in Asirvatham et al (abstract).
Regarding claim 11, Grunwald et al disclose wherein one or more housing compartments for the probe and/or balloon, facilitate removal or insertion of the balloon into the chest, by providing a delivery pathway into the chest (fig.1, [0014] – catheters are inserted by tunneling under the skin…located beneath the collar bone. The chest is defined as the “trunk of the body from the neck to the abdomen” – dictionary.com).
Regarding claim 12, Grunwald et al disclose wherein the processing device is additionally configured to monitor the pressure sensed by the balloon ([0185]), but fail to explicitly disclose monitoring the volume of fluid injected into the balloon.
However, Asirvatham et al teach in the same medical field of endeavor, monitoring the volume of fluid injected into the balloon ([0079], [0081] – selectively inflating, partially or fully inflated = the volume of the balloon, [0082] - instill using gas or liquid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inflation of the balloon without over inflating of Grunwald 
Regarding claim 14, Grunwald et al disclose wherein the processing device is additionally configured to generate a pressure-volume curve over time ([0028] - pressure signature pattern and stopping the expanding step with the determined pressure signature patter indicates that the flow through the vessel has substantially stopped, [0143] – Doppler window presents the characteristics of the blood flow as detected using Doppler, the information can be presented in the time domain; it is understood from the disclosure that the change in blood flow is due to the increase or decrease in volume of the balloon).
Regarding claim 18, Grunwald et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the balloon is configured to occupy some of the pericardial space, limiting space for the heart and thus challenging the space available to the heart to relax and therefore determine whether the heart is at risk of developing tamponade.
However, Asirvatham et al teach in the same medical field of endeavor, wherein the balloon is configured to occupy some of the pericardial space, limiting space for the heart and thus challenging the space available to the heart to relax and therefore determine whether the heart is at risk of developing tamponade ([0089] – inflation of inflatable member within the pericardial sac and [0200] - measuring pulmonary wedge pressure, left arterial pressure and left ventricular volume as well as intra-pericardial pressure).  Examiner notes the limitation “limiting space for the heart and thus challenging the space available to the heart to relax and therefore determine whether the heart is at risk of developing tamponade” is a result of the balloon occupying some of the pericardial space which is disclosed by Asirvatham et al.

Regarding claim 20, Grunwald et al disclose wherein the processing device is additionally configured to monitor the pressure sensed by the balloon ([0185]), but fail to explicitly disclose monitoring the volume of fluid injected into the balloon.
However, Asirvatham et al teach in the same medical field of endeavor, monitoring the volume of fluid injected into the balloon ([0079], [0081] – selectively inflating, partially or fully inflated = the volume of the balloon, [0082] - instill using gas or liquid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inflation of the balloon without over inflating of Grunwald et al with monitoring the volume of fluid injected into the balloon of Asirvatham et al as it would provide the user with selectively setting flexibility and softness ([0081]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asirvatham et al (2017/0258521) in view of Grunwald et al (2009/0177090).
Regarding claim 4, Asirvatham et al disclose a method for treating cardiac tamponade, comprising: 
determining a space available within a pericardial space by inflating a balloon located in the pericardial space ([0089] – inflation of inflatable member within the pericardial sac), and

Asirvatham et al further discloses measurement pulmonary wedge pressure, left arterial pressure and left ventricular volume as well as intra-pericardial pressure ([0200]).
Asirvatham et al fail to explicitly disclose inflating a balloon to such an extent that one or both of a velocity or flow of blood through a left or right ventricular outflow tract changes, thereby providing an indication of any potential tamponade or the extent of any tamponade.
However, Grunwald et al teach in the same medical field of endeavor, inflating a balloon to such an extent that one or both of a velocity or flow of blood through a left or right ventricular outflow tract changes ([0185],[0188] - once the wedge position is reached and during times when the balloon is inflated for pressure measurements, cessation of blood flow as determined by loss of Doppler signals indicates that the wedge effect has been achieved within the pulmonary artery branch. Anatomically the RVOT leads to the pulmonary artery and as such both would be effected by change in blood flow.), thereby providing an indication of any potential tamponade or the extent of any tamponade (the “thereby” limitation being written as a mere result of the inflation of the balloon to an extent that velocity or flow of blood changes and does not provide any further patentable weight).  Grunwald et al further discloses treating the heart in response to the change in velocity or flow of blood ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inflation of a balloon in the pericardium and measurement .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al (2009/0177090) in view of Asirvatham et al (2017/0258521) as applied to claim 2 above, and further in view of Lee (KR 101517071).
Regarding claim 13, Grunwald et al as modified by Asirvatham et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the diameter of the left or right ventricular outflow tract is used to calculate flow from the measured blood velocity.
However, Lee teaches in the same medical field of endeavor, wherein the diameter of the left or right ventricular outflow tract is used to calculate flow from the measured blood velocity ([0004] of Background-Art - the left ventricular outflow tract velocity time integral was calculated by measuring velocity and inner diameter at the left ventricular outflow area using ultrasound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measured flow of Grunwald et al as modified by Asirvatham et al with the diameter of the left or right ventricular outflow tract is used to calculate flow from the measured blood velocity of Lee as it would provide a conventional method for determining cardiac parameters as set forth in Lee.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al (2009/0177090) in view of Lee (KR 101517071).
Regarding claim 21, Grunwald et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the diameter of the left or right ventricular outflow tract is used to calculate flow from the measured blood velocity.
However, Lee teaches in the same medical field of endeavor, wherein the diameter of the left or right ventricular outflow tract is used to calculate flow from the measured blood velocity ([0004] of Background-Art - the left ventricular outflow tract velocity time integral was calculated by measuring velocity and inner diameter at the left ventricular outflow area using ultrasound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measured flow of Grunwald et al with the diameter of the left or right ventricular outflow tract is used to calculate flow from the measured blood velocity of Lee as it would provide a conventional method for determining cardiac parameters as set forth in Lee.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793